Barnard, P. ,T.
Allison avenue, in the village of Haverstraw, runs north and south, and it is crossed by Main street, running east and west. On the north side of Main street a gutter is constructed across the foot of Allison avenue, entirely made of brick. The same is flush with the street at the beginning and end of the gutter. The gutter is three feet wide, and level at the center some five inches. Allison avenue, at or near the junction with Main street, slopes a very little to the east. The plaintiff, while being driven in a sleigh by her husband when the streets were somewhat slippery with snow and ice, in turning the corner of Allison avenue into Main street, was upset, and thrown out of the sleigh and injured. The upset was caused by the sliding of the sleigh against the brick gutter. There was no proof that the gutter was improperly constructed or out of repair. The grade of Allison avenue has been as it was at the time of the accident for 18 years, and is at a very much traveled point. It cannot be expected that a street running along a side hill, intersected by a street coming down the hill at right angles, will not be at times smooth, and slippery, by reason of the constant turning of vehicles around a corner so situated. If the gutter-way is clear, and the brick free from ice, the slipping will slop suddenly, unless caution is used in turning the corner slowly. Urquhart v. City of Ogdensburg, 91 N. Y. 67. The defendant’s trustees were not shown to have omitted any rule of prudence by which the accident could have been prevented. The judgment and order denying new trial should be affirmed, with costs. All concur.